Citation Nr: 0621322	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar discogenic disease at L4-5 with radiculopathy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left ankle sprain.  

3.  Entitlement to an initial (compensable) rating for lumbar 
radiculopathy to the right lower extremity.  


REPRESENTATION

Veteran represented by:	Elie Halpern and Mark Bean, 
Attorneys-at-law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It does not appear that VA has specifically provided the 
veteran with notice of the allocation of burdens of obtaining 
evidence, and otherwise complied with the  duty to inform 
provisions set out 38 U.S.C.A. §§ 5102, 5103 and 38 C.F.R. 
§§ 3.159.  While the veteran was sent a letter in April 2002 
which discussed the applicable duty to notify and assist laws 
and regulations, the letter pertained to the establishment of 
service connection and not increased ratings.  Moreover, 
another letter in May 2004 discussed issues that are not 
before the Board at this time.  The Board notes that while 
the veteran was issued a statement of the case (SOC) in May 
2004 which included relevant laws and regulations, this 
document does not represent adequate notification to the 
veteran.  

The Board notes that the VA did not provide a letter to the 
claimant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  Additionally, the veteran is to be 
provided information as to the degree of disability and the 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action pertaining to the 
issues set forth on the title page is 
completed.  In particular, the AMC should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the increased rating claims 
and should indicate which portion of any 
such information or evidence is to be 
provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  The 
AMC must also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Dingess/Hartman, 
and any other applicable legal precedent.

2.  The AMC should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the veteran's 
response to the additional notice.  The 
AMC must inform the veteran as to any 
evidence which cannot be obtained.

3. The AMC should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


